Case 8:20-cv-00660-JLS-ADS Document 14 Filed 07/14/20 Page 1of1 Page ID #:40

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

 

 

 

Case No. SACV 20-00660-JLS (ADSx) Date July 14, 2020
Title Stockfood America, Inc. v. Elizabeth James Berberich
PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on April 3, 2020. On July 8, 2020, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before July 10, 2020 why this
action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

The Court further orders the Order to Show Cause [13] issued on July 8, 2020
discharged.

 

Initials of Deputy Clerk mku

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
